DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IN on 2/6/2018. It is noted, however, that applicant has not filed a certified copy of the IN201831004462 application as required by 37 CFR 1.55.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a method for producing metallurgical coke.
Group II, claim(s) 13, drawn to a metallurgical coke.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of metallurgical coke, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of either Koetzer (WO 2009/047682), Koetzer teaches a metallurgical coke (see page 1, lines 4-32), or Nushihiro et al .
During a telephone conversation with Marshall Brown on 17 June 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
It is noted that a rejoinder of the product claim is not appropriate, as product-by-process limitations, such as recited in current claim 13, do not necessarily require all particular features of the process, see MPEP 2113. Therefore rejoinder would not be appropriate for claim 13.
Claim Objections
Claim 1, 4 and 5 are objected to because of the following informalities:  
In claim 1, the comma “,” after “densifying,” and “heating,” should preferably be deleted. 
In claims 4 and 5, the limitation “such that” is narrative and imprecise and should preferably use standard U.S. terminology, i.e. “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, the recitation “about 80% to 90% fineness” lacks clear metes and bounds because fineness needs to be expressed in terms of a mesh or particle size that is used to determine the fineness specified, and the specification does not provide guidelines for determining the mesh size associated with the claimed “fineness”, therefore the metes and bounds cannot be clearly determined.
In claims 4-5 and 8-12, each recites multiple times the term "about" which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b), the specification provides no description for determining the accuracy of the word “about” in relation to each range it is recited next to, and therefore this renders the metes and bounds of each range after “about” unclear.
Claim 6 is rejected for its dependency upon claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koetzer (WO 2009/047682).
With regard to claim 1, Koetzer teaches a method for producing metallurgical coke from non-coking coal (page 1, lines 4-32, the admixture may comprise non-coking coal; coke obtained by such a method may be used by the ferro alloy industry, i.e. metallurgical coke), the method comprising: densifying, the non-coking coal to form pellets (page 3, lines 1-5); placing the pellets in a microwave oven within a plurality of bricks (page 4, lines 17-31; figure 1; coke ovens comprise bricks); heating, the pellets in the microwave oven at a predetermined temperature under an inert atmosphere at atmospheric pressure, wherein the pellets undergo pyrolysis during the heating (page 4, lines 17-31; figure 1); and cooling the pellets in the microwave oven under the inert atmosphere, to convert the pellets of the non-coking coal to the metallurgical coke (page 7, lines 19-23; example 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nushihiro et al (JPH07166166A) taken in combination with Clark (US 2005/0155281).
With regard to claim 1, Nushihiro teaches a method for producing metallurgical coke from non-coking coal (paragraph [0001,0004,0011]), the method comprising: densifying, the non-coking coal to form pellets by compaction molding following heating (paragraph [0013-0015]); placing the pellets in a microwave oven within a plurality of bricks (casing 6-2, paragraph [0013-0014], Fig 2); heating, the pellets in the microwave oven at a predetermined temperature (paragraph [0013-0015]) under an inert atmosphere at atmospheric pressure (paragraph [0017]), wherein the pellets undergo pyrolysis during the heating (paragraphs [0013]); 
Nushihiro does not particularly teach cooling the pellets in the microwave oven under the inert atmosphere, to convert the pellets of the non-coking coal to the metallurgical coke, however the skilled artisan would appreciate that after the carbonization of Nushihiro inert purging would be necessary to prevent ignition of metallurgical coke (paragraph [0037]-[0041]).
Clark teaches a method for production of metallurgical coke (see title, abstract), Clark teaches that advantageously the produced metallurgical coke is cooled in an inert atmosphere at bottom of furnace 31 to cool the coke before removing from furnace (see Fig, [0024,0044]).
Therefore, the skilled artisan would advantageously include cooling of the coke produced in the carbonatization of Nushihiro as taught by Clark, because the cooling would be necessary before storing 
With regard to claim 2, Nushihiro does not teach the addition of susceptors.
With regard to claim 7, Nushihiro teaches the inert atmosphere is created by purging inert gas into the oven [0017,0029].
With regard to claim 8, Nushihiro teaches all limitations as set forth above, including Nushihiro further teaches the inert atmosphere is created by purging inert gas into the oven [0017,0029], however Nushihiro does not teach the flow rate ranging from about 60 litres/minute to about 90 litres/minute for a time period ranging from about 3 minutes to about 8 minutes. These rates, however are related to routine optimization and scale of the method which the skilled artisan would be expected to optimize through routine optimization to arrive at the optimal flowrate and time period through scaling of Nushihiro and experimentation to ensure the inert atmosphere and conversion are completed as desired.
With regard to claim 9, modified Nushihiro does not teach the cooling gas flow rate, however these rates, however are related to routine optimization and scale of the method which the skilled artisan would be expected to optimize through routine optimization to arrive at the optimal flowrate and time period through scaling of Nushihiro and experimentation to ensure the inert atmosphere and cooling are completed as desired.
With regard to claim 10, Nushihiro teaches the microwave output is 5 kW, however does not teach the time period ranging from about 10 minutes to about 40 minutes. However time of heating is related to routine optimization and desired qualities of the finished metallurgical coke product and the skilled artisan would be expected to optimize through routine optimization to arrive at the optimal time period of Nushihiro and through routine experimentation to ensure coke qualities are reached as desired.

With regard to claim 12, in modified Nushiro, Nushihiro is silent to the final metallurgical coke density, however all steps of the method as claimed in modified Nushiro are the same, therefore absent a claimed difference in the method, the expecting product properties of the metallurgical coke density would be expected to be the same absent a claimed difference.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nushihiro et al (JPH07166166A) as applied to claim 1 above and further in combination with Harlow (US 3,444,046).
With regard to claim 3 and 5, Nushihiro teaches all limitations as set forth above, including that feed coal properties are each of 3 mm or less [0016] and that the coal blend including non coking coal is compacted in a pressed to a density of 0.7-1.2 g/cm3 (or 700-1200 kg/m3) (paragraph [0013-0015]).
However Nushihiro is silent as to how the coal feed is arrived at 3 mm or less sizes.
Harlow teaches a method for producing coke (see title, Fig) starting with a coal feed, including a low grade variety (C1:L10-20), Harlow teaches that crushing at pulverizing is performed on the coal to reach a small particle size for further process (C2:L4-23).
Therefore absent a clear description in Nushihiro as to how coal is ensure to be at 3 mm or less, the skilled artisan would have known before the effective filing date of the invention as taught by Harlow, that crushing/pulverizing is performed via known hammer mill/pulverizer mill and then mesh sieved, as taught by Harlow to obtain crushed coal of similar particle size as taught by Nushihiro for further use in the process of Nushihiro.
.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nushihiro et al (JPH07166166A) and Harlow (US 3,444,046) as applied to claim 3 above and further in combination with Drozd et al (US 8,585,786).
With regard to claim 6, Nushihiro teaches all limitations as set forth above however does not teach adding a binder to the coal during compacting.
Drozd teaches adding a binder during briquetting to ensure binding of the coke and before microwave electromagnetic energy treatment of sub-bituminous coal to ensure briquette is bound together (see C19:L53-C20:L50).
As Drozd teaches binders are known to ensure the briquette is bound together prior to microwave treatment, the skilled artisan would find obvious to include a binder in the process of Nushihiro if the finished coke was found not well bound together, known binders, as taught by Drozd would be obvious to include to ensure a bound coke product.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otto (US 2,353,753) teaches a metallurgical coke making method. Wagener et al (US 4,282,066) teaches a coke making method with microwaves. Stirling (US 4,234,386) teaches a metallurgical coke making method. Conner et al (US 2015/0068113) teaches a microwave method of making coke from biomass. Sakawa et al (US 6,033,528) teaches a blast furnace coke making method from coal. Wienert (US 5,423,951) teaches a metallurgical coke making method. Wienert (US 4,419,186) teaches a metallurgical coke making method. Aoki et al (US 4,141,793) teaches a coke making method. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772